Case 18-01147        Doc 95-1  Filed 10/09/20 Entered 10/09/20 11:40:13              Desc Proposed
                                     Order Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                      .
 In Re:                                               :       Chapter 13
 Robert Jessman and Shannon Jessman                   :       Case No.13- 15196
              Debtors                                 :
                                                      :
 Robert Jessman and Shannon Jessman                   :
              Plaintiffs,                             :
                                                      :
 v.                                                   :       A.P. No.: 18-01147
                                                      :
 U.S. Bank N.A. d/b/a U.S. Bank Home Mortgage         :
              Defendant                               :
                                                      :


           PROPOSED ORDER TO DISMISS ADVERSARY PROCEEDING WITH
                                PREJUDICE

         The Parties having filed a Stipulation to Dismiss this matter, and the Court having approved

 of the dismissal:

         It is hereby ORDERED that the Adversary Proceeding, and all claims and defenses therein,

 is dismissed with prejudice. \



 Dated: _____________________

                                        IT IS SO ORDERED

                 _____________________________________________________

                      Janet E. Bostwick, Justice of the U.S. Bankruptcy Court,
                                     District of Massachusetts




 83789026v.1
